Case: 14-20466      Document: 00513038271         Page: 1    Date Filed: 05/11/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 14-20466                          May 11, 2015
                                                                           Lyle W. Cayce
Consolidated with Case No. 14-20499                                             Clerk


ROBERT R. GLENN, on behalf of himself and all others similarly situated,

              Plaintiff - Appellant

v.

BP, P.L.C.,

              Defendant - Appellee




                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:13-CV-3660


Before DAVIS and CLEMENT, Circuit Judges, and ROSENTHAL, District
Judge. *

PER CURIAM: **
       On April 27, shortly after its Deepwater Horizon rig exploded in the Gulf
of Mexico, Defendant-Appellee BP p.l.c. (“BP”) announced that its Board of
Directors had declared a quarterly dividend of $0.84 per American Depositary



       * District Judge of the Southern District of Texas, sitting by designation.
       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20466       Document: 00513038271          Page: 2    Date Filed: 05/11/2015



                           No. 14-20466 cons/w 14-20499
Share (“ADS”) for the first quarter of 2010, to be payable on June 21 to its ADS
shareholders as of May 7. On June 16, BP announced that its Board of
Directors had canceled the dividend. Plaintiff-Appellant Robert R. Glenn, a
citizen of Oregon, brought this putative class action against BP, a British
company headquartered in London, on behalf of himself and all other BP ADS
shareholders as of May 7, 2010, arguing that BP’s Board of Directors had no
legal authority to cancel the dividend under applicable law and BP’s own
Articles of Association.
      BP filed a motion to dismiss under Fed. R. Civ. P. 12(b)(6), arguing in
part that dismissal was warranted under the doctrine of forum non conveniens,
which “is simply that a court may resist imposition upon its jurisdiction even
when jurisdiction is authorized by the letter of a general venue statute.” 1
Under the Supreme Court’s framework, a plaintiff’s choice of forum will only
be disturbed if the court determines, in its “sound discretion,” that dismissal is
fully warranted after considering “a list of ‘private interest factors’ affecting
the convenience of the litigants, and a list of ‘public interest factors’ affecting
the convenience of the forum.” 2
      The district court granted the motion pursuant to the doctrine. 3 The
court found that Mr. Glenn’s choice of forum was entitled to deference and that
the private interest factors weighed only weakly in favor of dismissal, which
alone would be insufficient to warrant dismissal. It concluded, however, that
the public interest factors—especially the court’s need to apply uncertain
English law—weighed so heavily in favor of an English forum that dismissal
under the doctrine of forum non conveniens was warranted.




      1 Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 507 (1947).
      2 Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 (1981).
      3 Glenn v. BP p.l.c., 27 F. Supp. 3d 755 (S.D. Tex. 2014).

                                             2
    Case: 14-20466         Document: 00513038271   Page: 3   Date Filed: 05/11/2015



                             No. 14-20466 cons/w 14-20499
      “The forum non conveniens determination is committed to the sound
discretion of the trial court” and “may be reversed only when there has been a
clear abuse of discretion.” 4 We find no such abuse of discretion here. To the
contrary, the district court’s opinion is well-reasoned and provides ample
support for its conclusion. Accordingly, we AFFIRM essentially for the reasons
given by the district court.




      4   Reyno, 454 U.S. at 257.
                                          3